Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted 09/16/2020 and 06/09/2021 were received and are being considered by the examiner. 

Drawings
The drawings submitted 06/17/2020 were received and are approved by the examiner. 

Response to Amendment
The preliminary amendment to the claim set submitted 06/17/2020 was received and is acknowledged by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the unpressed clearance” in line 2. There is insufficient antecedent basis for these limitations in the claim. 
Claim 9 recites the limitation "the corner of one of the pair or endplates" and “the corner” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 11, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harugaichi et al. (JP 2019091555A).

With respect to claim 1, Harugaichi discloses a power supply device (20 – battery module) (Fig. 7) comprising: 
a battery stack (A – battery assembly) configured to have a plurality of battery cells (21) stacked together (Fig. 7): 
a pair of end plates (24) disposed at both ends of the battery stack (A) in a stacked direction of the battery stack (A) (Fig. 7): and 
a binding bar (25) configured to have both ends of the binding bar coupled to the pair of end plates (24) ([0028]), wherein 
the binding bar (25) includes a plate-shaped bar (labeled) that extends in the stacked direction of the battery stack (A) (Fig. 7), and an engagement block (labeled)  that is fixed to the plate-shaped bar (labeled) and protrudes as a face opposing an outer peripheral face of one of the pair of end plates (24) (Fig. 7), and 
the one of the pair of end plates (24) includes a fitting part (labeled) to which the engagement block (labeled) is guided on the outer peripheral face of the one of the pair of end plates (24) (Fig. 7), and includes a stopper (labeled) that is disposed at a side of the battery stack (A) with respect to the fitting part (labeled) and abuts the engagement block (labeled) (Fig. 7).

    PNG
    media_image1.png
    564
    845
    media_image1.png
    Greyscale

With respect to claim 2, Harugaichi discloses the binding bar (25) further includes a fixed region (25a – mounting portions) at each end of the binding bar (25), the fixed region (25a) to be fixed to a face of each of the pair of end plates (24) (Fig. 7).

With respect to claim 3, Harugaichi discloses the fixed region (25a) corresponds to a bent region (labeled) corner formed by the formation of engagement block and plate shaped bar) of the plate-shaped bar (labeled) (Fig. 7 - above).


With respect to claim 5, Harugaichi discloses the fixed region (25a) is integrally formed with the engagement block (labeled), and the fixed region (25a) corresponds to an end of the engagement block (labeled) having been bent (Figs. 7 - above).

With respect to claim 7, Harugaichi discloses the fixed region (labeled) is fixed to an outer face of the one of the pair of end plates (24) with a bolt (fastener) ([0028]).

With respect to claim 11, Harugaichi discloses that the engagement block (labeled) is fixed to the plate-shaped bar (labeled) (Fig. 7 - above). The method by which they are fixed is a product by process type claim. Product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113.I.). As the result of welding is a continuous part, the binding bar (6) disclosed by Harugaichi still reads on the binding bar in the instant application which an integral binding bar comprising each the engagement block and plate-shaped bar. 

With respect to claim 16, Harugaichi discloses an electric vehicle (V)  with a vehicle body (Fig. 1) which houses the battery unit (B) according to claim , as well as a motor (M) that is powered by the battery unit (B) ([0002]), and wheels that are rotationally driven by the motor ([0018]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harugaichi et al. as applied to claims 1-3, 5, 7, 11, and 16 above.

With respect to claim 10, Harugaichi discloses a binding bar (25) with a fixed region (25a) (Fig. 7 0 above), but does not disclose that the fixed region has a shape narrowing in substantial width toward a fixed part at a tip end of the fixed region, wherein the fixed part is used to fix the fixed region to the pair of end plates. 
However, the change in shape of the fixed region to be narrower in toward the fixed part which attaches the binding bar to the end plate is an obvious design choice that changes the shape of the binding bar (MPEP 2144.04.IV.B). Harugaichi does show cutouts where the fixed part is not present in the fixed region (25a), however the shape is not “narrowing,” but still achieves the reduction in weight as desired in the instant application. Therefore, it would have been obvious to one having ordinary skill in the art at the time that the application was filed to change the shape of the binding bar to a more narrowing shape as an obvious design variation over using cutouts. 

With respect to claim 13-15, Harugaichi discloses that the thickness of the engagement block (labeled) is less than the thickness of the stopper (labeled) of the end plates (24) (Fig. 7 – above). However, Harugaichi does not disclose the exact thickness or width of the engagement block or of the stopper. 
It is described in the instant specification that the desired dimensions of the engagement block and stopper being in the claimed ranges allows for the engagement block and fitting part to engage, while the stopper can effectively abut the engagement block to resist movement. Although the dimensions are not described in Harugaichi, one having ordinary skill in the art can see that he design of the end plate and binding bar in Fig. 7 sufficiently allow for the stopper to abut the engagement block, while the fitting part can properly engage the engagement block. The thickness and other dimensions of these parts are an obvious design variation, so long as the end plate and binding bar having the claimed relative dimensions would not perform differently than the prior art end plate and binding bar, the claimed end plate and binding bar are not patentably distinct from the prior art end plate and binding bar (MPEP 2144.04.IV.A).

Claims 4, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harugaichi as applied to claims 1-3, 5, 7, 11, and 16 above in view of Tanaka et al. (JP 2008078071A, translation provided by applicant in IDS submitted 09/16/2020).

With respect to claim 4, Harugaichi discloses the fixed region (25a) is formed of the bent region (labeled) of the plate-shaped bar (labeled) (Fig. 7 – above), and when a U-shaped curved part (labeled)  is formed at a comer of the bent region (labeled), but does not disclose an unpressed clearance is formed between the fixed region and each of the pair of end plates.
Tanaka discloses a battery stack with end plates (20a and 20b) and binding bar (22a and 22b combined with 60a and 60b) and teaches that an unpressed clearance (labeled) is formed between a fixed region (94 – bracket member) and the pair of end plates (20a and 20b,  shown via tapered side 64b of end plate 20a) (Fig. 5 - below). Tanaka further teaches that this configuration allows for the end plates (20a and 20b) and the binding bar (22a and 22b combined with 60a and 60b) are firmly and securely fixed to each other ([0062]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure an unpressed clearance is formed between an inner side corner of the fixed region and the one of the pair of end plates disclosed by Harugaichi as taught by Tanaka in order to ensure the binding bar and end plates are firmly and securely fixed to each other. 


    PNG
    media_image2.png
    532
    621
    media_image2.png
    Greyscale

With respect to claim 6, Harugaichi discloses the fixed region (25a) is integrally formed with the engagement block (labeled) (Fig. 7 - above), and forms a U-shaped curved part (labeled) is formed at a corner of the fixed region (25a) (Fig. 7 – above), Harugaichi does not disclose the presence of an  unpressed clearance that is formed between the fixed region (25a) and the one of the pair of end plates.
Tanaka discloses a battery stack with end plates (20a and 20b) and binding bar (22a and 22b combined with 60a and 60b) and teaches that an unpressed clearance (labeled) is formed between a fixed region (94 – bracket member) and the pair of end plates (20a and 20b,  shown via tapered side 64b of end plate 20a) (Fig. 5 - below). Tanaka further teaches that this configuration allows for the end plates (20a and 20b) and the binding bar (22a and 22b combined with 60a and 60b) are firmly and securely fixed to each other ([0062]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure an unpressed clearance is formed between an inner side corner of the fixed region and the one of the pair of end plates disclosed by Harugaichi as taught by Tanaka in order to ensure the binding bar and end plates are firmly and securely fixed to each other. 

With respect to claims 8 and 9, Harugaichi discloses a fixed region (labeled) and a pair of end plates (24) (Fig. 7 – above), but does not disclose an unpressed clearance is formed between an inner side corner of the fixed region and the one of the pair of end plates, or that the unpressed clearance is formed via a cutout in one of the end plates between the binding bar and the end plates .
Tanaka discloses a battery stack with end plates (20a and 20b) and binding bar (22a and 22b combined with 60a and 60b) and teaches that an unpressed clearance (labeled) is formed between an inner corner of the of the fixed (64b) and the one of the pair of end plates (20a and 20b) via cutout (96) (Fig. 5 - above). Tanaka further teaches that this configuration allows for the end plates (20a and 20b) and the binding bar (22a and 22b combined with 60a and 60b) are firmly and securely fixed to each other ([0062]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure an unpressed clearance is formed between an inner side corner of the fixed region and the one of the pair of end plates disclosed by Harugaichi as taught by Tanaka in order to ensure the binding bar and end plates are firmly and securely fixed to each other. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harugaichi as applied to claims 1-3, 5, 7, 11, and 16 above in view of Kawano et al. (WO 2013146561, translation provided by applicant in IDS submitted 06/09/2021).

With respect to claim 12, Harugaichi does not discloses that the plate shaped bar (6a) and engagement block (44) (aka the binding bar) is made of steel.
Kawano discloses a power supply device (100) with a binding bar (5 – connection fixture) and teaches that the connection fixture (5) is made of iron, preferably steel (page 32, [0003]). Kawano further teaches that the metal connection bar allows for the stack to be supported while being bent on the ends to contact the end plates (3) (page 33, [0001]). 
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure the binding bar disclosed by Harugaichi is composed of iron, preferably steel, as taught by Kawano in order to ensure that the battery stack can be supported and the binding bar can be bent to connect to the end plates. 

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harugaichi as applied to claims 1-3, 5, 7, 11, and 16 above in view of Tsushima (U.S. 20140232302).

With respect to claim 17, Harugaichi discloses an electric vehicle (V) with a power supply device according to claim 1 (see rejection of claim 1 above), but does not explicitly disclose a controller is present to perform charging and discharging, while allowing fort the battery to be charged.
Tsushima discloses a power supply device (battery) for use within a vehicle ([0008]) and that a controller is present to perform charging and discharging ([0008]). Tsushima further teaches that this arrangement ensures that the battery charge is suppressed in an overcharged batter ([0008]) and lessens the manufacturing burden ([0007]), while proper power is generated to move the vehicle ([0036]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure the EV that uses the power source device disclose by Harugaichi has a controller to manage the charge/discharge of the battery in order to ensure the battery is not overcharged and that the EV is operable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727